IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 BAKER ATLAS, a division of BAKER
 HUGHES OILFIELD OPERATIONS,                          No. 76793-3-I
 INC.,                                                (consolidated with No. 76892-1-I)

         Respondent/Cross Appellant,                  DIVISION ONE

                v.                                    UNPUBLISHED OPINION

 PRINCE CHERUVATHUR,

        Appellant/Cross Respondent.                   FILED: May 20, 2019


       APPELWICK, C.J.      —   In 2004, Baker obtained a Texas judgment against

Cheruvathur.         In 2017 supplemental proceedings, Cheruvathur argued that

Baker’s judgment had expired under Texas law. The trial court entered an order

finding that the life of the judgment was tolled for 542 days during Cheruvathur’s

bankruptcy, went dormant on January20, 2016, could be revived under Texas law,

but was not extended by earlier garnishment efforts in Washington. Cheruvathur

argues that his bankruptcy did not toll the life of the judgment, and, if it did, the trial

court erred in calculating the tolling period. We affirm.

                                         FACTS

       On July 28, 2004, Baker Atlas, a division of Baker Hughes Oilfield

Operations Inc., obtained a final judgment against Prince Cheruvathur, a former

employee, in Harris County, Texas. During Cheruvathur’s employment, Baker had

asked him to draft a source code for a data analysis software. After Cheruvathur
No. 76793-3-1/2


completed a test copy of the source code, he deleted certain software files from a

shared drive on Baker’s network. Baker was unable to get a copy of the source

code back and sued Cheruvathur in Texas.             The 2004 judgment against

Cheruvathur included damages and a permanent injunction.

       Baker filed the foreign judgment in King County Superior Court on August

20, 2010. On August30 and 31, the trial court issued two writs of garnishment to

Microsoft Corporation (Microsoft) and Volt Information Sciences Inc. (Volt), which

Baker believed to be Cheruvathur’s employers. In response to the writs, Microsoft

and Volt stated that they did not employ Cheruvathur, and had no possession or

control over his funds. On October 11, the court issued another writ of garnishment

to Cheruvathur’s employer, Comsys Information Technology Services Inc.

(Comsys).    On November 3, Comsys notified Baker’s attorney that, as of

November 1, it no longer employed Cheruvathur and could not execute the request

to withhold wages.

       On October 19, 2010, Baker filed a motion for supplemental proceedings,

asking the trial court to order Cheruvathur to appear for an examination and bring

with him certain financial documents. The court granted the motion and ordered

Cheruvathur to appear on November 10, 2010. On the day he was ordered to

appear, Cheruvathur filed a petition for chapter 7 bankruptcy with the United States

Bankruptcy Court.

      On February 14, 2011, Baker filed an action in the bankruptcy court to

determine whether its judgment was nondischargeable. The bankruptcy court




                                            2
No. 76793-3-1/3


granted Cheruvathur a discharge on June 17, 2011. Baker and Cheruvathur then

entered into a settlement agreement, in which they agreed, among other things, to

file an agreed order of nondischargeability. On May 6, 2012, after Cheruvathur’s

discharge but before his case was terminated, the bankruptcy court entered an

order of nondischargeability, and found that Baker’s 2004 judgment was

nondischargeable.     The bankruptcy court terminated Cheruvathur’s case on

November 30, 2012.

       On February 8, 2017, Baker filed another motion for supplemental

proceedings, asking the trial court to order Cheruvathur to appear, to bring certain

documents, and to testify as to his assets that might be used to satisfy Baker’s

judgment. Cheruvathur objected, arguing that Baker’s judgment had expired under

Texas law and could not be enforced in Washington. The trial court ordered

Cheruvathur to appear over his objection, and set a hearing for March 28.

      On March 30, 2017, the trial court entered an amended order, finding that

Baker’s judgment went dormant on January 20, 2016 and could not be enforced,

but that Baker could revive the judgment in Texas. The court stated the following:

              IT IS HEREBY ORDERED that the time period to enforce the
      final judgment entered in Harris County Texas on July 28, 2004 in
      Cause no. 2004-14485 (the “Judgment), which Judgment was
      registered in King County Washington on August 20, 2010 in King
      County cause no. 10-2-30072-4 (this “Action), was tolled during the
      pendency of Debtor’s bankruptcy. from the filing of the bankruptcy
                                          .   .


      petition on November 11, 2010 through the Order of
      Nondischargeability entered on May 6, 2012. which is a total of
                                                       .   .


      542 days. Therefore, under Texas law, the 10-year period under
      Tex. Civ. Prac. & Rem. Code~11 § 34.00 1 was tolled for 542 days, and
      the Judgment went dormant on January 20, 2016. As such, the
      1   Texas Civil Practice and Remedies Code.


                                                  3
No. 76793-3-1/4

       Judgment is dormant and cannot be enforced. The judgment may
       be revived under Texas law in Texas.

               IT IS FURTHER ORDERED that the writs of garnishment
        issued in Washington in this Action in 2010 were not “executions”
        under Texas law and did not extend the time period for enforcing the
       judgment.
Cheruvathur appeals and Baker cross appeals.

                                     DISCUSSION

       Baker makes two arguments.          First, it argues that this appeal is moot

because Baker revived its judgment in Texas on May 8, 2017, and collateral

estoppel bars this appeal. Second, it argues that the trial court erred in concluding

that the 2010 writs of garnishments were not executions under Texas law.2

       Cheruvathur also makes two arguments. First, he argues that his filing of a

chapter 7 bankruptcy petition did not extend the time that Baker’s judgment

remained active. Second, he argues that, even if his bankruptcy petition tolled the

life span of Baker’s judgment, the trial court did not properly calculate the amount

of time that the judgment was tolled.

  I.   Foreign Judgments

       At issue is the interpretation of statutes governing the life span of a foreign

judgment, whether a bankruptcy action tolls the life span of that judgment, and the

amount of time during which that judgment is tolled. These are questions of law

that this court reviews de novo. See Williams v. Tilaye, 174 Wash. 2d 57, 61, 272
P.3d 235 (2012).


       2 At oral argument, Baker stated that if this court affirms the trial court order,
it need not reach its argument that the 2010 writs of garnishment were executions
under Texas law. Because we affirm, we do not reach Baker’s second argument.

                                               4
No. 76793-3-1/5


        The Uniform Enforcement of Foreign Judgments Act (UEFJA) allows a

creditor with a judgment against a debtor from another jurisdiction to enforce that

judgment in Washington.        RCW 6.36.025.          The creditor may file the foreign

judgment “in the office of the clerk of any superior court of any county of this state.”

RCW 6.36.025(1). Once the creditor files the foreign judgment, it “has the same

effect and is subject to the same procedures      .   .   .   and proceedings for reopening,

vacating, staying, or extending as a judgment of the superior court of this state and

may be enforced, extended, or satisfied in like manner.” RCW 6.36.025(1).

        But, this statute “is limited by RCW 6.17.020(7), which provides the lifetime

of a registered foreign judgment cannot extend beyond the lifetime of the

underlying judgment.” TCAP Corn. v. Gervin, 163 Wash. 2d 645, 651, 185 P.3d 589

(2008). Specifically, RCW 6.17.020(7) states,

        Except as ordered in RCW 4.16.020(2) or (3), chapter 9.94A RCW,
        or chapter 13.40 RCW, no judgment is enforceable for a period
        exceeding twenty years from the date of entry in the originating court.
        Nothing ~n this section may be interpreted to extend the expiration
        date of a foreign judgment beyond the expiration date under the laws
        of the jurisdiction where the judgment originated.
        In Washington, a party in whose favor a judgment has been filed “may have

an execution, garnishment, or other legal process issued for collection or

enforcement of the judgment at any time within ten years from             .   .   .   the filing of the

judgment in this state.” RCW 6.17.020(1). Baker filed its 2004 Texas judgment in

Washington on August 20, 2010. Thus, unless the underlying foreign judgment

expires in Texas, Baker can enforce the judgment in Washington until August 20,

2020.



                                              5
No. 76793-3-1/6

       In Texas, “[ijf a writ of execution is not issued within 10 years after the

rendition of a judgment   .   .   .   the judgment is dormant and execution may not be

issued on the judgment unless it is revived.” TEX. Civ. PRAc. & REM. CODE ANN.        §
34.001(a). If a writ of execution is issued within 10 years after the judgment ‘but

a second writ is not issued within 10 years after the issuance of the first writ, the

judgment becomes dormant.”               j~ at   § 34.001(b). Once a Texas judgment
becomes dormant, it can be revived “by a petition for writ of scire facias or an action

of debt. A creditor must bring either type of action no later than two years after the

judgment becomes dormant.” Harper v. Spencer & Assocs., P.C., 446 S.W.3d 53,

55 (Tex. App. 2014). Accordingly, unless Baker executed on the judgment, or it

was tolled, the judgment expired in Texas on July 28, 2014, 10 years after it was

entered.

 II.   Mootness

       As an initial matter, Baker argues that this appeal is moot because a Texas

court has already revived and extended the life of the judgment, and Cheruvathur

did not appeal that decision in Texas.

       “An appeal is moot where it presents purely academic issues and where it

is not possible for the court to provide effective relief.” Klickitat County Citizens

Against Imported Waste v. Klickitat County, 122 Wash. 2d 619, 631, 860 P.2d 390,

866 P.2d 1256 (1993). “When an appeal is moot, it should be dismissed.” Id.

       Baker states that on May 8, 2017, a district court in Harris County, Texas

entered an order granting Baker’s application for writ of scire facias, reviving its




                                                   6
No. 76793-3-1/7


2004 judgment against Cheruvathur. The copy of the order Baker provides is

stamped “Unofficial Copy Office of Chris Daniel District Clerk.” Baker argues that

the Texas order means that there is a valid and enforceable judgment in

Washington, already filed in Washington under the UEFJA, and subject to the full

faith and credit clause of the United States Constitution.

       Under the full faith and credit clause of the United States Constitution, a

judgment rendered by one state is entitled to recognition in Washington. U.S.

CONST. art. IV,   § 1. The records and judicial proceedings of another state, or
copies thereof,

       shall be proved or admitted in other courts within the United States
       and its Territories and Possessions by the attestation of the clerk and
       seal of the court annexed, if a seal exists, together with a certificate
       of a judge of the court that the said attestation is in proper form.
28 U.S.C.   § 1738.
       Here, the copy of the Texas order reviving the judgment is an unofficial

copy. It is not accompanied by an attestation of the clerk, or a certificate of a judge

that the clerk’s attestation is in proper form. As a result, this court has no way of

knowing whether the order is subject to full faith and credit in Washington.

Accordingly, this appeal is not moot.3




        ~ Baker also argues that collateral estoppel bars this appeal. Baker bases
its argument on the Texas action reviving the judgment. But, as established above,
we have no way of knowing whether the Texas order reviving the judgment is
subject to full faith and credit in Washington. And, there are no other documents
from the Texas action in the record. As a result, we do not address Baker’s
collateral estoppel argument.

                                              7
No. 76793-3-1/8


 Ill.    Effect of Bankruptcy Filing

         Cheruvathur argues that the trial court erred in holding that his filing of a

chapter 7 bankruptcy petition extended the time Baker’s judgment remained active.

He relies on two Texas cases.4

         The Washington trial court determined that Baker’s foreign judgment “was

tolled during the pendency of Debtor’s bankruptcy.              .   .   from the filing of the

bankruptcy      petition   on   November     11,   2010        through        the   Order   of

Nondischargeability entered on May 6, 2012.        .   .   which is a total of 542 days.”

Therefore, it held that “the 10-year period under Tex. Civ. Prac. & Rem. Code

§ 34.001 was tolled for 542 days, and the Judgment went dormant on January 20,
2016.”

         The first case Cheruvathur relies on, Cade v. Stone, No. 13-12-00630-CV,

2013 WL 3009853, at *4 (Tex. Ct. App.) (mem. op.),5 directly addresses whether

the pendency of bankruptcy proceedings tolls the time limit for moving to revive a

judgment. In that case, Cade filed a judgment against Stone in Texas on October

8, 1993.    Id. at *1. On July 13, 1995, a writ of execution was issued on the

judgment, “but was returned nulla bona.” ki. On October 23, 1998, Stone filed for

chapter 11 bankruptcy protection, and his bankruptcy case was eventually

dismissed on August 18, 2003. kI. On January 6, 2012, Cade sued Stone in order


       ~ Cheruvathur also cites a Washington case. But, because Baker’s ability
to enforce the judgment in Washington depends on whether the judgment expired
in Texas, we look to Texas case law on the effect of a bankruptcy filing. See RCW
6.17.020(7).
       ~ Texas Rules of Appellate Procedure 47.7 provides that memorandum
opinions in civil cases issued on or after January 1, 2003 have precedential value.

                                              8
No. 76793-3-1/9


to revive the dormant 1993 judgment. j~ Both parties then moved for summary

judgment, which the trial court granted in favor of Stone. ki.

       On appeal, the court noted that the 1995 writ of execution would ordinarily

mean that the “the time for execution would be extended to July 13, 2005.” k1. at

2. But, Cade argued that the automatic bankruptcy stay tolled the dormancy period

until May 8, 2010. kI. Specifically, he argued that the bankruptcy was pending for

1,760 days, so that the statutory 10 year execution period, “which would have

expired on July 13, 2005, was therefore extended by 1,760 days.” ki.

       The court agreed with Cade and reversed the trial court’s order. ki. at 8. It

noted that, under Texas law, Cade had 10 years following the 1995 writ of

execution to apply for another writ, and an additional two years within which he

could revive the judgment. ki. at 6. It also noted that in Texas, where a person is

prevented from exercising his legal remedy by the pendency of legal proceedings,

the time during which he is prevented should not be counted against him in

determining whether limitations have barred his right. Id. at 5. Therefore, the court

found that, under 11 U.S.C.     § 108(c)6 and applicable nonbankruptcy law, the

       6   ~ U.S.C. § 108(c) provides:,
              [l]f applicable nonbankruptcy law     .   .  fixes a period for
                                                            .


       commencing or continuing a civil action in a court other than a
       bankruptcy court on a claim against the debtor         and such period
                                                                .   .   .


       has not expired before the date of the filing of the petition, then such
       period does not expire until the later of—.

                (1) the end of such period, including any suspension of such
                period occurring on or after the commencement of the case;
                or


                                             9
No. 76793-3-1/10


limitations period for executing on the 1993 judgment did not expire until May 8,

2010. See Cade, 2013 WL 3009853 at 6.

       Cheruvathur argues that the Cade court’s use of the term “statute of

limitations” shows a misunderstanding of Texas law by the Texas court. He argues

that Texas law is better illustrated by Cadle Co. v. Jenkins, 266 S.W.3d 4 (Tex.

App. 2008), which “clearly noted a difference between a statute of limitations and

the expiration of a judgment.” But, the Cadle court did not address whether the

pendency of a bankruptcy proceeding tolls the time limit for reviving a judgment.

       Cadle challenged the trial court’s ruling that the 10 year life of its judgment

against Jenkins was not tolled during Jenkins’s absence from the state. ki. at 5-6.

Cadle relied on a Texas statute addressing the time a potential plaintiff has “to

bring suit against a person ‘against whom a cause of action may be maintained.”

ki. at 6. Under the statute, Texas Civ. Practice & Remedies Code Annotated           §
16.063, time may be tolled on a statute of limitation when the potential defendant

is temporarily away from the state. ki.

       The Cadle court affirmed the trial court’s ruling. ki. at 8. It found that the

statute did not apply to the 10 year life span of Cadle’s judgment, because it speaks

to the tolling of the applicable statute of limitations. Id. at 7. And, “{t}he ten-year

period created by section 34.001 is not a ‘statute of limitations’ within the common




              (2) 30 days after notice of the termination or expiration of the
              stay under section 362, 922, 1201, or 1301 of this title, as the
              case may be, with respect to such claim.

                                             10
No. 76793-3-Ill 1


meaning of that term.” jçj~ The court also noted that Cadle had a judgment against

Jenkins, “not a ‘cause of action’ to maintain against” him. ki.

       Cadle is not on point. The similarity is that Cadle and Baker each held a

judgment, not a potential cause of action, against their debtor. The similarity ends

there. The trial court here was not asked to determine that Baker’s judgment was

tolled by Cheruvathur’s absence. Rather, the bankruptcy code created a stay

against enforcement of any judgment obtained against Cheruvathur before he filed

for bankruptcy. ~ 11 U.S.C.      § 362(a)(2). Because federal law preempts state
law where the two conflict, Baker could not enforce the judgment while the stay

was in place. See chae v. SLM corp., 593 F.3d 936, 941 (9th cir. 2010).

       The purpose of the statute at issue in Cadle, Texas civil Practice and

Remedies code Annotated      § 16.063, is to protect domestic creditors from people
who enter Texas, contract a debt, depart, and then default on the debt. Ware v.

Everest Grp., LLc, 238 S.W.3d 855, 865-66 (Tex. App. 2007).             The statute

addresses the time a potential plaintiff has “to bring suit against a person ‘against

whom a cause of action may be maintained.” cadle, 266 S.W.3d at 6 (quoting

TEX. Civ. P~c. & REM. CODE ANN.     § 16.063). That time may be tolled “when the
potential defendant is temporarily away from the state and, therefore, not

amenable to service of process.” ki. at 6-7.

       cadle demonstrates that Jenkins’s absence from Texas made it impossible

for Cadle to serve him there. But, that did not matter since Cadle already had a

judgment against Jenkins. See kI. at 5. As a practical matter, the judgment was




                                            11
No. 76793-3-1/12


not enforceable in Texas because Jenkins was not in that state. But, had Cadle

located Jenkins in another state and filed the judgment there, there was no legal

bar to enforcement. Thus, it makes sense to not toll the life of the judgment, given

those circumstances. Here, however, the bankruptcy stay was a legal bar to Baker

enforcing its judgment. ~    11 U.S.C.   § 362(a)(2). As a result, tolling is equitable.
       Based on the Texas cases cheruvathur provides, the pendency of a

bankruptcy proceeding tolls the 10 year life span of a Texas judgment.              The

Washington trial court did not err in concluding that Cheruvathur’s bankruptcy

tolled Baker’s foreign judgment.

IV.   Tolling Period

      cheruvathur argues next that the trial court erred in calculating the time

period of the automatic bankruptcy stay. He asserts that the stay ended when he

was granted a discharge on June 12, 2011, not when the bankruptcy court entered

its order of nondischargeability on May 6, 2012.~ He relies on ii U.S.C.      § 362(a).
      The trial court determined that Baker’s judgment was tolled “from the filing

of the bankruptcy petition on November 11, 2010 through the Order of

Nondischargeability entered on May 6, 2012[,] which is a total of 542 days.”

Therefore, it found that the judgment went dormant on January 20, 2016.




       ~ In cheruvathur’s brief, he states that the bankruptcy court entered the
order of nondischargeability on May 12, 2012. But, the order was entered on May
6, 2012.

                                             12
No. 76793-3-1/13

       The filing of a bankruptcy petition stays “the enforcement, against the debtor

or against property of the estate, of a judgment obtained before the

commencement of the case.” 11 U.S.C.         § 362(a)(2). under ii u.s.c. § 362(c),
       (1) [T}he stay of an act against property of the estate under
       subsection (a) of this section continues until such property is no
       longer property of the estate;

       (2) the stay of any other act under subsection (a) of this section
       continues until the earliest of—

           (A)the time the case is closed;

           (B) the time the case is dismissed; or

           (C) if the case is a case under chapter 7 of this title[,] the time a
           discharge is granted or denied.
       If the court grants a discharge, the automatic stay “is replaced by the

permanent injunction of § 524,”8 which “enjoins creditors from attempting to collect

from the debtor or the debtor’s assets debts that have been discharged in the

bankruptcy.” In re Watson, 192 B.R. 739, 749 (B.A.P. 9th         cir. 1996), aff’djl6
F.3d 488 (9th Cir. 1997). But, “[s]ection 524 does not enjoin actions of creditors

who have successfully invoked    § 523 by receiving a judgment declaring their debts
to be nondischargeable.” ~ n.7.

      8   ~ U.S.C. § 524provides:
              (a) A discharge under this title   .   .




                  (2) operates as an injunction against the commencement
                  or continuation of an action, the employment of process,
                  or an act, to collect, recover or offset any such debt as a
                  personal liability of the debtor, whether or not discharge of
                  such debt is waived.

                                              13
No. 76793-3-1/14


       On February 14,2011, Baker filed an action in the bankruptcy court, seeking

a determination that its judgment against Cheruvathur was a nondischargeable

debt under 11 U.S.C.       § 523. The bankruptcy court granted cheruvathur a
discharge on June 17, 2011. Then, on May 6, 2012, the bankruptcy court entered

an order finding that all amounts awarded to Baker in the Texas judgment were

“nondischargeable pursuant to ii U.S.C.      §~ 523(a)(4) and 523(a)(6).” Baker was
enjoined from attempting to collect the judgment amount from cheruvathur until it

successfully invoked ii   u.s.c. § 523 and received a judgment that its debts were
nondischargeable.     See Watson, 192 B.R. at 749 n.7. Thus, Baker could not

collect from Cheruvathur until the bankruptcy court entered the order of

nondischargeability on May 6, 2012.~

       The life of Baker’s judgment was tolled while Baker was prevented from

collecting on the judgment during the automatic bankruptcy stay and subsequent

injunction. ~ cade, 2013 WL 3009853, at *5 (“It is well-settled in [Texas] that

where ‘a person is prevented from exercising his legal remedy by the pendency of

legal proceedings, the time during which he is thus prevented should not be

counted against him in determining whether limitations have barred his right.”)

(quoting Hughes v. Mahaney & Higgins, 821 S.W.2d 154, 157 (Tex. 1991)).

         ~ oral argument, cheruvathur argued that the order of nondischargeability
applied retroactively to Baker’s judgment, so that the judgment was never
dischargeable and the injunction in ii u.s.c. § 524 never applied. However,
cheruvathur did not provide authority to support that Baker could have collected
on the judgment before receiving the order of nondischargeability. Where a party
fails to cite authority in support of a proposition, “the court is not required to search
out authorities, but may assume that counsel, after diligent search, has found
none.” DeHeer v. Seattle Post-Intelligencer, 60 Wash. 2d 122, 126, 372 P.2d 193
(1962).

                                               14
No. 76793-3-1/15

Accordingly, the trial court did not err in concluding that Baker’s judgment was

tolled from the filing of his bankruptcy petition to the order of nondischargeability,

a period of 542 days.

       We affirm.




WE CONCUR:



                                                           0




                                             15